Citation Nr: 0740329	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  04-02 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 
INTRODUCTION

The veteran served on active duty from September 1959 to 
September 1961. 

This appeal arises from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  

This appeal was previously before the Board in March 2005; at 
which time it was remanded for evidentiary and procedural 
development.  Such development having been accomplished, the 
appeal has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The veteran's left ear hearing loss is related to in-
service acoustic trauma.

2.  The veteran's right ear hearing loss did not manifest 
during service and is not related to a disease or injury in 
service. 

3.  The veteran's tinnitus did not manifest during service 
and is not related to a disease or injury in service. 


CONCLUSIONS OF LAW

1.  Left ear hearing loss was incurred in service.  
38 U.S.C.A. § 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 
3.303, 3.385 (2007). 

2.  Right ear hearing loss was not incurred in or aggravated 
by active service, nor may it be so presumed. 38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007). 

3.  Tinnitus was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for hearing loss and 
tinnitus due to noise exposure without hearing protection 
while in service.  Although he denies noticing symptoms of 
hearing loss and tinnitus while in service, he reports 
experiencing a sensation, described as a "concussion," in 
his ears immediately after noise exposure.  The veteran also 
states that he worked in minimally noisy environments after 
separating from service.  Further, although he piloted 
airplanes recreationally, he contends that he always used 
hearing protection.  

Duty to Notify and Assist

The United States Department of Veterans Affairs (VA) has a 
statutory (and regulatory) duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice should be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant November 2002 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied for 
right ear hearing loss and tinnitus, and hence no rating or 
effective date will be assigned with respect to this claimed 
condition.  With regard to the veteran's claim for service 
connection for left ear hearing loss, the Board is granting 
in full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the appellant's 
available service medical records and VA outpatient treatment 
records.  The appellant has submitted medical opinion 
statements from his private physician.  The appellant was 
provided an opportunity to set forth his contentions during 
an April 2004 hearing before the undersigned Veterans Law 
Judge and was furnished a VA medical examination in April 
2005.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record. 38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board has reviewed all of the evidence in the veteran's 
claim folder, which includes service medical records, post-
service occupational records, private and VA outpatient 
treatment records, lay statements, VA compensation and 
pension examination reports, and medical opinion statements 
from the veteran's private physician.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis will focus specifically 
on what the evidence shows, or fails to show, on the claim. 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 

Entitlement to Service Connection 

To establish service connection, three elements must be 
satisfied.  There must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  See also Hickson v. West, 12 Vet. 
App. 247, 253 (1999).   

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2007).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

There are some disabilities, including sensorineural hearing 
loss, for which service connection may be presumed if the 
disorder is manifested to a degree of 10 percent or more 
within one year of separation from service. 38 U.S.C.A. 
§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory threshold for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The veteran's Defense Department Form 214 (DD 214) reflects a 
military occupational specialty of field artillery unit 
commander.  Service medical records reveal no complaints of 
or treatment for hearing loss or tinnitus during service.  No 
abnormalities affecting the ears or ear drums were observed 
on enlistment in September 1959, or during periodic 
examinations performed in October 1959 and February 1960.  
The veteran's ears and ear drums were normal at separation 
from service in July 1961.  Audiometric and whisper voice 
testing revealed no abnormalities.

The veteran had additional reserve service after separation 
from active duty and his ears and ear drums were normal on 
examination in January 1962.  Further he voiced no complaints 
with regard to symptoms of either hearing loss or tinnitus.  
The veteran underwent a May 1963 audiometric examination in 
association with his civilian employment, which revealed 
auditory thresholds of 30 decibels at 4000 Hz in the left 
ear.  No abnormalities affecting the veteran's ears or 
hearing acuity were noted during an August 1965 reserve 
service examination.  A June 1969 audiometric examination 
performed for his civilian employer revealed auditory 
thresholds of 35 decibels at 4000 Hz in the left ear.  

The veteran sought treatment for complaints of hearing loss 
and tinnitus in November 2002.  On audiometric examination, 
pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
 10
20
15
45
55
LEFT
20
25
25
60
55

Pure tone threshold levels averaged 34 decibels in the right 
ear and 41 decibels in the left ear. Speech audiometry 
revealed speech recognition ability of 100 percent in the 
right ear and 96 percent in the left ear.  The veteran also 
reported a history of bilateral tinnitus. 

The veteran subsequently underwent a VA compensation and 
pension examination in April 2005.  Audiometric testing 
revealed symmetrical hearing loss with moderate to moderately 
severe sensorineural hearing loss at 3000 decibels.  The 
veteran's speech recognition ability was 92 percent in the 
right ear and 98 percent in the left ear.  After performing 
the clinical examination and reviewing the claim folder, the 
VA examiner concluded the veteran's bilateral hearing loss 
was not caused by acoustic trauma in service.  The examiner 
noted that the veteran's hearing was normal throughout 
service.  Likewise, the post-service onset of hearing loss 
was observed together with the veteran's post-service noise 
exposure as a recreational pilot, beginning in 1960.  The 
examiner concluded that the veteran's bilateral hearing loss 
was most likely attributable to post-service occupational and 
recreational noise exposure.  

The veteran has also submitted April 2004 and May 2005 
medical opinion statement from his private physician, Dr. 
Huselton.  Dr. Huselton reviewed the veteran's service 
medical records and the May 1963 and June 1969 employment 
audiograms and noted that the veteran demonstrated left ear 
hearing loss at high frequencies in 1963.  Dr. Huselton 
observed that veteran continues to demonstrate asymmetrical 
hearing loss with worse hearing in the left ear.  The 
veteran's physician concluded that his current left ear 
hearing loss was more likely than not due to acoustic trauma 
in service.  

The veteran testified before the undersigned Veterans Law 
Judge during an April 2004 hearing.  He reported a history of 
exposure to heavy artillery fire without hearing protection 
during service.  He stated that his unit fired Howitzers two 
to three times per month on a weekly basis.  He stated that 
he did not notice hearing loss during service; however, he 
did recall feeling a "concussion" in his ears after 
performing firing drills.  The veteran also stated that he 
was exposed to artillery fire approximately once per year 
during reserve service.  The veteran also denied post-service 
occupational noise exposure and explained that he generally 
worked in office environments in his civilian career.  

In addition, the veteran has also submitted several lay 
statements which expound upon his post-service recreational 
noise exposure.  The veteran acknowledges that he was a 
recreational pilot after separation from service; however, he 
contends that he always used hearing protection.  In 
addition, he reports that the majority of his flights were 
taken after 1988.  

The Board concludes the veteran's left ear hearing loss is 
related to acoustic trauma during service.  Competent medical 
evidence reflects a current diagnosis of bilateral hearing 
loss which is worse in the left ear.  Although service 
medical records are silent with regard to left ear hearing 
loss, due consideration must be given to the veteran's lay 
testimony.  The veteran is competent to report the 
circumstances under which he had noise exposure in the 
military and after separation from service.  He attests to 
exposure to artillery fire without hearing protection during 
service, and further, that he turned his head to the left to 
issue orders.  The veteran's lay statements are consistent 
with May 1963 and June 1969 audiometric examinations which 
note a decline in left ear hearing acuity at 4000 Hz.  The 
veteran has submitted a competent medical opinion statement 
which attributes his current left ear hearing loss to in-
service noise exposure.  Resolving all reasonable doubt in 
the veteran's favor, the Board finds that service connection 
for left ear hearing loss is warranted. 

In this case, there is no dispute that the veteran has a 
current diagnosis of right ear hearing loss and tinnitus.  
The question is whether these disabilities are related to 
service in any way.

The first complaints of right ear hearing loss and tinnitus 
did not occur until November 2002, more than thirty years 
after the veteran's discharge from active duty.  Neither 
right ear hearing loss nor tinnitus were noted on the May 
1963 and June 1969 audiometric examinations.  Despite 
competent medical evidence of current disabilities, direct 
service connection, based upon incurrence during active 
service, is not warranted.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.  The lengthy period without treatment and lack of 
documented evidence of continuity of symptomatology weighs 
against the claim. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

Further, other than the veteran and his wife's contentions, 
there is no evidence tending to show that his right ear 
hearing loss and tinnitus were incurred during the course of 
active service.  Generally, lay persons ostensibly untrained 
in medicine can provide personal accounts of symptomatology, 
but cannot provide evidence constituting a medical 
conclusion, such as an opinion as to the medical 
characteristics of symptoms or the etiology of a disease.  
For the most part, medical testimony must be provided by 
someone qualified as an expert by knowledge, skill, 
experience, training, or education. Layno v. Brown, 5 Vet. 
App. 465, 469 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  As the veteran is not shown to have the 
requisite medical expertise, his contention in this regard 
cannot be accorded probative value.  

The only medical opinion of record which bears directly upon 
the issue of etiology of the veteran's right ear hearing loss 
and tinnitus, the April 2005 VA examiner's opinion, is 
against the claim.  Thus, no connection to service is shown 
by the medical evidence of record. 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992). 

In addition, since right ear hearing loss did not manifest 
within one year from the date of separation from active 
service, it cannot be presumed under law to have had its 
incurrence during service. 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

With regard to service connection for right ear hearing loss 
and tinnitus, the preponderance of the evidence is against 
the veteran's claim.  No competent evidence of a connection 
between the veteran's active service and his currently 
diagnosed right ear hearing loss or tinnitus has been shown 
and none of the available legal presumptions is applicable to 
the facts of this case.  This aspect of the appeal must 
therefore be denied.


ORDER

Entitlement to service connection for left ear hearing loss 
is granted.

Entitlement to service connection for right ear hearing loss 
is denied. 


Entitlement to service connection for tinnitus is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affa0irs


